Citation Nr: 1612375	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include an anxiety disorder (NOS).

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 2002 to December 2003, from October 2004 to September 2005, and from November 2007 to August 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Current jurisdiction lies with the RO in New York, New York.  

In April 2015, the Veteran was scheduled for a hearing via travel board; however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with anxiety disorder (NOS) therefore, pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD, to include an anxiety disorder is etiologically related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of the Veteran's service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, to include an anxiety disorder (NOS), have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The medical evidence of record reflects diagnoses of PTSD and anxiety disorder (NOS).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the acquired psychiatric disorders that have been diagnosed during the appeal are not "psychoses" as defined by VA regulation and are therefore not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection of a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014). 

Moreover, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and anxiety disorder (NOS), based on in-service incidents.  Specifically, the Veteran reports several stressors that occurred during his active tours of duty.  The Veteran reported being fired upon, forced off the road by an unknown vehicle after 3 soldiers had previously been run over the day after Christmas by Al-Qaeda sympathizers, experienced mortar attacks, and had his boat get lost in the fog resulting in the ship entering Iranian territory where he felt he was pursued by Iranian military.  

The evidence reflects that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD.  The initial January 2010 assessment was to rule out PTSD, which was changed to a diagnosis of PTSD in March 2010.  The Veteran presented with PTSD indicated symptoms of sleep disturbance, dreams/nightmares, anger/irritability, problems concentrating, hypervigilance, attempts to avoid and reactivity to trauma related stimuli, re-experiencing the occurrence, feeling cut-off from other people, anxiety, and depression.  A post-service August 2010 VA examination also indicates a diagnosis of anxiety disorder (NOS).

The Board notes that the Veteran's August 2010 VA psychiatric examination found that the Veteran did not meet the diagnostic criteria for PTSD.  Specifically, the examiner found that the Veteran's depression, sleep disturbance, and tremors after confrontations were attributable to anxiety disorder (NOS), and not clearly linked to any military event or injury.  The examiner also found the Veteran's fear of pursuit constituted fear of hostile military, but did not support a diagnosis of PTSD because the Veteran didn't report re-experiencing symptoms linked to the event or symptoms meeting the full DSM-IV criteria for PTSD.  The examiner also stated that the Veteran's anxiety disorder (NOS) represented a continuation of his previous (March 2010), PTSD diagnosis.  The examiner found it was less likely as not the Veteran's anxiety disorder (NOS) was the result of a military event or injury, and also less likely as not due to his fear of hostile military activity.

An August 2012 summary of treatment from the Nassau Vet Center reflects that the Veteran has been seen there since January 2010, scored positive for PTSD, and was diagnosed with PTSD in March 2010 based on PTSD symptoms related to various stressors the Veteran experienced during his 3 deployments.  The Veteran continues to be seen at the Vet Center for individual counseling, as well as the Northport VAMC for psychiatric care.  Additionally, November 2012 and November 2013 statements from Dr. S. K. from the Northport VAMC, Dept. of Psychiatry, reflect that the Veteran has received treatment at the VAMC for PTSD since about 2010, and has received medications to treat his symptoms of PTSD.  Dr. S. K. has directly treated the Veteran for PTSD since November 2012 and stated the Veteran continues to have nightmares with sleep disturbance and periods of insomnia, occasional severe anxiety, intrusive thoughts, hypervigilance, increased startle response, depression/anhedonia, avoidance of crowds or situation with increased noise, isolative behavior, and feelings of numbness and detachment.  

Despite the fact that the August 2010 VA examination failed to diagnose PTSD, the Board finds that the evidence clearly reflects that the Veteran has a valid diagnosis of PTSD, that he has received counseling and treatment for since January 2010 and that can be related to his in-service experience of being in a hostile environment while stationed in a war zone on 3 separate deployments.  See 38 C.F.R. § 3.304(f)(3) (2015).  

Therefore, there is sufficient evidence showing that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD and anxiety disorder (NOS) by a competent and credible VA psychiatrist that is related to adequate stressors in service, namely the Veteran's fear of hostile military or terrorist activity while serving in Iraq and Kuwait.  38 U.S.C.A. § 5107(b).  Accordingly, the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal.


ORDER

Entitlement to service connection for PTSD, to include an anxiety disorder (NOS), is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he is entitled to service connection for a left knee disability resulting from a knee strain in service.  The Veteran's service treatment records reflect that in March 2005 he twisted his knee during physical training.  The Veteran has also reported that he injured his left knee on three separate occasions while he was a New York City police officer.  He reported that he injured his knee in 1994, and again in 2001.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2015).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In this case, the Board finds that there is clear and unmistakable (obvious or manifest) evidence that demonstrates that the Veteran had a left knee injury that existed prior to service.  Therefore, the presumption of soundness has been rebutted and the Veteran may bring a claim for service connection for aggravation.  The Veteran has reported on numerous occasions that he initially injured his left knee prior to active duty service.  At his September 2009 VA examination, the Veteran reported that he first injured his left knee in 1994 while working as a police officer.  At the September 2010 VA knee examination he reported, and the evidence supports, a left knee sprain in March 2001 while performing his duties as a police officer.  The Veteran submitted a March 15, 2001 private emergency room treatment note that reflects that he sought treatment at Jacobi Medical Center for left knee pain while arresting a suspect while on duty with the NYPD.  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2015).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

Reviewing the evidence in the Veteran's claims file, the Board finds that there is not sufficient evidence to determine whether there is clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

An August 2009 VA general examination diagnosed the Veteran with degenerative joint disease of the left knee.  A September 2009 VA examination diagnosed the Veteran with chronic left knee pain syndrome with mild osteoarthritis.  No opinion was provided regarding etiology or aggravation.  

Lastly, in a September 2010 VA opinion, the examiner diagnosed the Veteran with mild osteoarthritis of the left knee, and stated it would be mere speculation to provide an opinion as to whether the Veteran's left knee condition is a result of the in-service incident or one of the incidents that occurred pre and post military service.  No further explanation was provided by the examiner.  The Board finds this opinion to be inadequate for appellate review.  A statement that an opinion regarding the etiology of the Veteran's condition could not be resolved without resort to mere speculation requires an adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, on remand the AOJ should obtain a VA opinion that addresses whether there is clear and unmistakable evidence that the Veteran's left knee disability did not increase in service (was not aggravated), OR that any increase in disability was due to the natural progression of the condition.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed left knee condition.

2.  Contact the Veteran and request he identify all private medical providers and facilities who have treated him for his left knee condition, to include, those that performed the left knee surgeries.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

3.  Schedule the Veteran for a VA knee examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms as credible.  The examiner should provide the following information:

(a) Diagnose all left knee disabilities found.

(b) The examiner should indicate whether there is clear and unmistakable evidence that the pre-existing left knee condition did not increase in severity during service.

(c) IF there is an increase in severity, the examiner should indicate whether there is clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease.  

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.










The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


